Title: From George Washington to Colonel James Wood, 9 April 1780
From: Washington, George
To: Wood, James


          
            Sir
            Head Quarters Morris Town April 9th 1780
          
          I have duly received your favour of the 16th of March with its enclosures. The letters from General Hamilton have been sent in.
          There are such jealousies prevailing in the country against the British officers in captivity, and they really take so much pains whereever they go to debauch the minds of those they converse with and with so much success, that I do not think myself at liberty to grant the permission requested for the valetudinary officers of the Convention-troops. If you should think the indulgence they ask absolutely necessary, I wish you to address yourself to The Board of war, informing them of my having declined the matter and my reasons for it. Indeed in all cases of a similar kind I would wish application to be made to the Board.
          A parole exchange has been agreed upon for Lt Lord Torphicken of the 62d British Regiment and Second Lt Hadden of the Artillery; and an actual one for Mr Robert Hoaksley Waggon Master and Nathaniel

Collyer As. Dy Commissary. You will give these Gentlemen passports to Elizabeth-Town to receive further directions there from the Commissary of Prisoners. A direct route should be marked out to them, avoiding Philadelphia, and the army. I am with great regard Sir Your most Obed. servt.
          
            P.S. When any letters are presented to you which you think exceptionable or too pointed I should be glad you would make the objection on the spot—This will save references which may sometimes be embarrassing.
          
        